DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-15 of U.S. Patent No. 10768458. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims 1 and 5-15 are anticipated by the more specific claims 1 and 8-15 of U.S. Patent No. 10768458.  Furthermore, claim 2 of the prevent application is not patentably distinct since it has been held “that the use of one piece construction instead of the structure disclose [in the prior art] would be merely a matter of obvious engineering choice” (MPEP 2144.04).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0155717 A1) in view of Yuan et al. (US 2015/0362787 A1).
Re claim 1, Jeong et al. discloses a device comprising a display panel (DP); a front cover (TM) including a front part (CP) covering an edge of a front surface of the display panel, a side part (WP) extending from the front part and covering a side surface of the display panel; a frame (MNF) including a rear part (RP2) positioned in a rear of the display panel and a supporting part (RP1) extended from the rear part and supporting a rear surface of the display panel; and a back cover (BB) positioned in the rear of the frame and coupled to the side part of the front cover, wherein the side part of the front cover is coupled to the frame.  Jeong et al. does not disclose the device comprising a guide protruding from the side part and contacting the side surface of the display panel.
Yuan et al. discloses a guide (300) protruding from the side part (500) and contacting the side surface (200) of the display panel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a guide protruding from the side part and contacting the side surface of the display panel since one would be motivated to fix the display panel (paragraph 0045).
Re claim 2, Jeong et al. does not disclose the device wherein the guide and the side part of the front cover are integrally formed.

Re claim 16, Jeong et al. discloses a device comprising a display panel (DP); a front cover (TM) including a front part (CP) covering an edge of a front surface of the display panel, a side part (WP) extending from the front part and covering a side surface of the display panel; a frame (MNF) including a rear part (RP2) positioned in a rear of the display panel and a supporting part (RP1) extended from the rear part and supporting a rear surface of the display panel, and a vertical part bent from the supporting part; and a back cover (BB) positioned in the rear of the frame and coupled to the front cover, wherein the side part of the front cover is coupled to the frame, wherein the front cover includes a coupling slot (formed by CM1B) into which a part of the vertical part (CM1A) inserted such that the front cover is coupled to the frame.  Jeong et al. does not disclose the device comprising a guide protruding from the side part and supporting the side surface.
Yuan et al. discloses a guide (300) protruding from the side part (500) and supporting the side surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a guide protruding from the side part and supporting the side surface since one would be motivated to fix the display panel (paragraph 0045).

s 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. and Yuan et al. in view of Chen et al. (US 2013/0335669 A1).
Jeong et al. does not disclose the device comprising a pad positioned between the front part and the front surface of the display panel and fixed to the front part, wherein the front cover includes a groove formed on the front part and facing the display panel, wherein the pad is accommodated in the groove.
Chen et al. discloses a device comprising a pad (24) positioned between a front part (22) and a front surface of the display panel (21) and fixed to the front part, wherein the front cover includes a groove (221) formed on the front part and facing the display panel, wherein the pad is accommodated in the groove.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a pad positioned between the front part and the front surface of the display panel and fixed to the front part, wherein the front cover includes a groove formed on the front part and facing the display panel, wherein the pad is accommodated in the groove since one would be motivated to reduce manufacturing cost (paragraph 0015). 

Allowable Subject Matter
Claims 3, 4, 7-15 and 17-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD H KIM/Primary Examiner, Art Unit 2871